          Case 4:21-cv-01483-DMR Document 2 Filed 03/01/21 Page 1 of 4




     2
     3
     4
     5
     6
     7

     8                               UNITED STATES DISTRICT COURT


                                                         ev1·
                                    NORTHERN DISTRICT OF CALIFORNIA
     9
    10
                                                           )
    11                                   Plaintiff,        ) CASE NO. _______                          _
                                                                                                       _

    12           vs.                         ) APPLICATION TO PROCEED
�                                            ) IN FORMA PAUPERIS
    13                                       )
                                             )
    14                            Defendant. )
         ____                   _____)
    15
    16           1, ViTALY    E..   P,ociM            , declare, under penalty of petjury that I am the plaintiff
    17   in the above entitled case and that the information I offer throughout this application is true and
    18   correct. I offer this application in support of my request to proceed without being required to
    19   prepay the full amount of fees, costs or give security. I state that because of my poverty I am
    20   unable to pay the costs of this action or give security, and that I believe that I am entitled to relief.

    21           In support of this application, I provide the following information:
    22   1.      Are you presently employed?                               Yes       No i/
    23   If your answer is "yes," state both your gross and net salary or wages per month, and give the
    24   name and address of your employer :

    25   Gross: ________                   ____ Net: __                __        _    ____            __
    26   Employer: __        _____________                                ____           _ ___          __
    27
    28   If the answer is "no," state the date of last employment and the amount of the gross and net salary


                                                      -I -
      Case 4:21-cv-01483-DMR Document 2 Filed 03/01/21 Page 2 of 4




 1   and wages per month which you received.

 2    At.1�q l('; I   2.oo 7 -PECEHOE R.        C..0//.   $600 q,2.oS.9 S&4t; y Cl,Vq/ IVIJ?ES/ee/c ,YoA/71(
                                                                �                                    u
 3   .f,'>"°DQNEl S:AL,4/!y A-,,vf> WJ4<?E£ IPER. 40,vTlt.

          >// ('£
                                       <.J

 4          ✓                2..02.0    I Atf                    ' /fiE   ,4,t,(01,(A/T   t>FTl(E /1,(0,VTl(J..   EAQ/t),,V is-/Jt>c,

 5   2.         Have you received, within the past twelve (12) months, any money from any of the

 6   following sources:

 7              a.      Business, Profession or                                 Yes             No V

 8                      self employment?

 9              b.      Income from stocks, bonds,                              Yes             No     V
10                      or royalties?

11              C.      Rent payments?                                          Yes             No     V
12              d.      Pensions, annuities, or                                 Yes J[_ No

13                      life insurance payments?

14              e.      Federal or State welfare payments,                      Yes             No    V
15                      Social Security or other govern-

16                      ment source?
17   If the answer is "yes" to any of the above, describe each source of money and state the amount

18   received from each.

19    .,4> A: PE/V5tc>V/3R.. I REcEwE
                 �
                                                            EVER..r Ho/1/11{ j:Joo <:;/,,,vc£<.JG-rL y 202.0.
20
21   3.         Are you matTied?                                                Yes             Noj(_

22   Spouse's Full Name: __ _ _ _ _ _ _ _ _ _____ _ _ _ _ _ __                                                           _
                                                                                                                         _

23   Spouse's Place of Employment:_              _ _ _ _______                                _____
                                                                                                  ____
24   Spouse's Monthly Salary, Wages or Income:

25                          _ Net$__ _ _ _ _ _ _ __ _ _ _ _
     Gross$____ _ _ _ _ _ _ _                             _

26   4.         a.      List amount you contribute to your spouse's support:$_ _ _____ _

27              b.      List the persons other than your spouse who are dependent upon you for support

28                      and indicate how much you contribute toward their support. (NOTE: For minor


                                                          -2-
      Case 4:21-cv-01483-DMR Document 2 Filed 03/01/21 Page 3 of 4




                      children, list only their initials and ages. DO NOT INCLUDE THEIR NAMES.)
 2                          Yo/Ve
 3
 4   5.     Do you own or are you buying a home?                  YesJi_ No
 5   Estimated Market Value:$     TlO   000      Amount of Mortgage: $______ _
 6   6.     Do you own an automobile?                            Yes        No(/
 7   Make _______ _ Year ______ Model __                                  ______ _
 8   ls it financed? Yes       No ___ If so, Total due: $ __________ _
 9   Monthly Payment: $ _ _ ___ _
10   7.     Do you have a bank account? Yes _i__ No __ (Do not include account numbers.)
11   Name(s) and address(es) of bank: .>1$Ef?-&AA/K ) /l-pp12£S':i?' 15:, V4vhovA �f?_E£r,
12    ll-799? Jlos:cow l<l./>'>IAA/ F-eOER4f/o,,v

13   Present balance(s): $ __
                            :1 ___
                               0  __________________ _
14   Do you own any cash? Yes _jL_ No_ Amount: $ �>�&�O�{)
                                                        _______                            _
                                                                                           _
15   Do you have any other assets? (If "yes," provide a description of each asset and its estimated
16   market value.)                                                      Yes       No V
17
18   8.     What are your monthly expenses?
19   Rent: $ --��--------
              /VIL                     j; ?c.?
                          Utilities: ---'--------------
20   Food: $ 2c!>o
             ��-------                        - Clothing: --'-/V      _________ _
                                                              ---'-l--=
                                                                     ,L-.
21   Charge Accounts:
22   Name of Account               Monthly Payment                       Total Owed on This Account
23         /VIL                   $ ____________ $ _________

24                               $____________ $ ________ _

25                                               _ $____
                                  $___ _ _ _ _ _ _                                      _
                                                                                        ___

26   9.     Do you have any other debts? (List current obligations, indicating amounts and to whom
27   they are payable. Do not include account numbers.)
28


                                              -3 -
      Case 4:21-cv-01483-DMR Document 2 Filed 03/01/21 Page 4 of 4




 2   10.     Does the complaint which you are seeking to file raise claims that have been presented in
 3   other lawsuits?      Yes       No   V
 4   Please list the case name(s) and number(s) of the prior lawsuit(s), and the name of the court in
 5   which they were filed.
 6
 7
 8   I declare under the penalty of pe1jury that the foregoing is true and correct and understand that a
 9   false statement herein may result in the dismissal of my claims.
10
11    FE(J,tc. YA/?.. y   2 V7 2-oz.,1
12           DATE                                  SI

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
